Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sam Ebert-Zavos on 08/10/2022.
The claims have been amended as follows:
1.	(Currently Amended) A system for cleaning a substrate having copper or a copper compound exposed on a surface with carbonated water, comprising:
an ultrapure water producer that is configured to produce ultrapure water in which dissolved oxygen is limited to 2 [Symbol font/0x6D]g/L or less, the ultrapure water producer including an ultraviolet oxidizer;
a treatment chamber in which the substrate is disposed and to which the carbonated water is supplied; and
a carbonated water producer that is configured to produce the carbonated water and that includes a hydrogen peroxide remover and a carbon dioxide supplier, the hydrogen peroxide remover disposed in a flow path connecting the ultraviolet oxidizer of the ultrapure water producer to the treatment chamber and configured to remove hydrogen peroxide from ultrapure water flowing through the flow path such that the hydrogen peroxide dissolved in the carbonated water is limited to 2 [Symbol font/0x6D]g/L or less, the carbon dioxide supplier disposed in the flow path downstream of a water outlet of the ultrapure water producer and configured to add carbon dioxide to the ultrapure water such that a resistivity of the carbonated water is adjusted to be within a range of 0.03 to 5.0 M[Symbol font/0x57][Symbol font/0xD7]cm, so as to prevent charging of the substrate during cleaning with the carbonated water,
wherein, immediately before the carbonated water is supplied to the treatment chamber, concentration of dissolved oxygen in the carbonated water is 6 [Symbol font/0x6D]g/L or more and 130 [Symbol font/0x6D]g/L or less.

2.	(Cancelled).

3.	(Currently Amended) The system according to claim 1, wherein the hydrogen peroxide remover is disposed in the flow path upstream of one or more of a membrane degasifier, a non-regenerative ion-exchange device, or a membrane separation device.

4.	(Previously Presented) The system according to claim 3, comprising a hydrogen supplier that is disposed in the flow path between the ultraviolet oxidizer and the hydrogen peroxide remover and that is configured to supply hydrogen to water flowing through the flow path therebetween.

5.	(Cancelled).

6.	(Currently Amended) The system according to claim [[5]] 1, comprising a hydrogen supplier that is disposed in the flow path between the water outlet of the ultrapure water producer and the hydrogen peroxide remover and that is configured to supply hydrogen to the ultrapure water.

7.	(Previously Presented) The system according to claim 1, wherein the hydrogen peroxide remover includes a catalyst unit filled with a platinum-group metal catalyst.

8.	(Original) The system according to claim 7, wherein the platinum-group metal catalyst is a palladium catalyst.

9.	(Previously Presented) The system according to claim 7, wherein the platinum-group metal catalyst is a palladium catalyst that is supported on a monolithic organic porous anion exchanger.



The following is an examiner’s statement of reasons for allowance: The claims are deemed to distinguish for reasons argued on pages 9-12 of the applicant’s arguments portion of the Amendment filed on 07/18/2022 regarding the system being operable for providing a concentration of dissolved oxygen in the water of 6ug/L to 103ug/L (i.e. 6-103 ppb). To elaborate on applicant’s remarks, the formerly applied Kobayashi reference is now deemed to teach away from providing such level of dissolved oxygen, in paragraphs [0027-0033 and in the Examples and Table 2 spanning paragraphs [0050-0059]. Kobayashi teaches employing apparatus for achieving a dissolved oxygen level of less than 5 ppb and more preferably less than 1ppb in the water just prior to being introduced into the substrate treatment chamber, which is emphasized in the discussion of the Examples. 
The claims are also deemed to distinguish over the prior art, and particularly the formerly applied prior art, in view of recitation of the hydrogen peroxide remover and carbon dioxide supplier being included together in a carbonated water producer, i.e. located together. In the formerly applied GB 2,343,637 teaching reference, the carbon dioxide supplier was located in a bypass line handling a minor portion of feed water, separate from a main supply line, feeding treatment water to a substrate treatment chamber. The GB ‘637 arrangement also required a system of valves for controlling amount of flow through the bypass line having the supplier. Thus, as indicated in paragraphs [0033, 0046 and 0057] of the Specification, the claimed arrangement advantageously reduces costs and complexity of installation and replacement of system components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/10/2022

/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778